UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ERIC RUBEN CARRILLO,                              §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:19-CV-418
                                                  §
DIRECTOR, TDCJ-CID,                               §
                                                  §
                Respondent.                       §

    MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Eric Ruben Carrillo, a prisoner confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends denying the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. The petitioner

filed objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.

         Prisoners charged with rule violations are entitled to certain due process rights when the

disciplinary action results in a sanction that will impose upon a liberty interest. Sandin v. Conner,
515 U.S. 472, 483-84 (1995); Thompson v. Cockrell, 263 F.3d 423, 425 (5th Cir. 2001). Generally,

the only sanction that imposes upon a liberty interest is the loss of good time credits for an inmate

whose release on mandatory supervision will be delayed by the loss of the credits. Malchi v. Thaler,

211 F.3d 953, 958 (5th Cir. 2000); see also Teague v. Quarterman, 482 F.3d 769, 774 (5th Cir.

2007). In his petition, the petitioner reported that he is not eligible for release on mandatory

supervision, and he did not lose good time credits as a result of the disciplinary conviction. Based

on the information provided by the petitioner, the magistrate judge concluded that the petitioner was

not entitled to due process before the imposition of sanctions.

       In his objections, the petitioner states that he is, in fact, eligible for release on mandatory

supervision. However, the petitioner is not entitled to habeas relief because he did not lose good

time credits as a result of the disciplinary proceeding.

       Additionally, the petitioner is not entitled to the issuance of a certificate of appealability.

An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard

for granting a certificate of appealability, like that for granting a certificate of probable cause to

appeal under prior law, requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

(1982). In making that substantial showing, the petitioner need not establish that he should prevail

on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists of

reason, that a court could resolve the issues in a different manner, or that the questions presented

are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v.


                                                  2
Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). Any doubt regarding whether to grant a

certificate of appealability is resolved in favor of the petitioner, and the severity of the penalty may

be considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th

Cir. 2000).

        The petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason or that a procedural ruling was incorrect. The questions presented

are not worthy of encouragement to proceed further. Therefore, the petitioner has failed to make

a sufficient showing to merit the issuance of a certificate of appealability.

                                               ORDER

        Accordingly, the petitioner’s objections (#4) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#2)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation. A certificate of appealability will not be issued.

         SIGNED at Beaumont, Texas, this 30th day of December, 2019.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                   3
